Exhibit 10.1

THE ESTÉE LAUDER COMPANIES INC.

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR SHARE INCENTIVE PLAN

(Amended and Restated as of August 22, 2019)

 

1.            Purpose. The Estée Lauder Companies Inc. Non-Employee Director
Share Incentive Plan (the “Plan”) is intended (i) to provide incentives which
will attract, retain and motivate highly competent persons as non-employee
directors of The Estée Lauder Companies Inc. (the “Company”), and (ii) to assist
in further aligning the interests of the Company’s non-employee directors with
those of its other stockholders, by providing non-employee directors with
opportunities to acquire shares of the Class A Common Stock, par value $0.01 per
share, of the Company (“Class A Common Stock”) or to receive monetary payments
based on the value of such shares pursuant to the Benefits (as defined below)
described herein.

 

2.            Administration. The Plan will be administered by the Board of
Directors of the Company (the “Board”) or a committee appointed by the Board
from among its members (and references herein to the Board shall be deemed to
include references to any such committee, except as the context otherwise
requires). The Board is authorized, subject to the provisions of the Plan, to
establish such rules and regulations as it deems necessary for the proper
administration of the Plan and to make such determinations and interpretations
and to take such action in connection with the Plan and any Benefits (as defined
below) granted hereunder as it deems necessary or advisable. All determinations
and interpretations made by the Board shall be binding and conclusive on all
participants and their legal representatives. The Board may employ such legal or
other counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion or computation received
from any such counsel, consultant or agent. Expenses incurred by the Board in
the engagement of such counsel, consultant or agent shall be paid by the
Company.

 

3.            Participants. Each member of the Board who is not an employee of
the Company or any subsidiary of the Company (a “Non-Employee Director”) shall
be eligible to participate in the Plan.

 

4.            Type of Benefits. Benefits under the Plan shall be granted in a
combination of (a) Stock Options, (b) Stock Awards and/or (c) Stock Units (each
as described below, and collectively, the “Benefits”). Benefits may be evidenced
by agreements (which need not be identical) in such forms as the Board may from
time to time approve (each a “Benefit Agreement”); provided, however, that in
the event of any conflict between the provisions of the Plan and any such
Benefit Agreements, the provisions of the Plan shall prevail.

 

5.            Common Stock Available Under The Plan.

 

(a) Subject to the provisions of this Section 5 and any adjustments made in
accordance with Section 9 hereof, the maximum number of shares of Class A Common
Stock that may be delivered to Non-Employee Directors and their beneficiaries
under the Plan shall be 1,800,000 shares of Class A Common Stock, which may be
authorized and unissued or treasury shares. Any shares of Class A Common Stock
covered by a Stock Option or Stock Unit granted under the Plan, which is
forfeited, is canceled, or expires, shall be deemed not to have been delivered
for purposes of determining the maximum number of shares of Class A Common Stock
available for delivery under the Plan.

 

(b) If any Stock Option is exercised by tendering shares of Class A Common
Stock, either actually or by attestation, to the Company as full or partial
payment in connection with the exercise of a Stock Option under the Plan, only
the number of shares of Class A Common Stock issued net of the shares of Class A
Common Stock tendered shall be deemed delivered for purposes of determining the
maximum number of shares of Class A Common Stock available for delivery under
the Plan.

 

6.            Annual Stock Options.

 

(a)          Grant. On the date of each Annual Meeting of Stockholders of the
Company during the term of the Plan, each Non-Employee Director in office
immediately following such Annual Meeting shall be granted automatically a Stock
Option to purchase that number of whole shares of Class A Common Stock such that
the value, as determined in accordance with procedures generally utilized by the
Company for its financial reporting at the time of the grant, does not exceed
such dollar amount determined from time to time by the Board; provided that in
no event shall the grant to each Non-Employee Director exceed 10,000 shares of
Class A Common Stock (subject to adjustments made in accordance with Section 9
hereof).  Stock Options are not intended to constitute “incentive stock options”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

 



 



 

(b)          Exercise Price. Each Stock Option granted hereunder shall have a
per-share exercise price equal to the Fair Market Value (as defined herein) of a
share of Class A Common Stock on the date of grant (subject to adjustments made
in accordance with Section 9 hereof).

 

(c)          Payment of Exercise Price. The option exercise price may be paid in
cash or, in the discretion of the Board, by the delivery of shares of Class A
Common Stock then owned by the Non-Employee Director (to be valued at their Fair
Market Value on the date of exercise), by the withholding of shares of Class A
Common Stock for which a Stock Option is exercisable, or by a combination of
these methods. In the discretion of the Board, payment may also be made by
delivering a properly executed exercise notice to the Company together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or loan proceeds to pay the exercise price. To facilitate the
foregoing, the Company may enter into agreements for coordinated procedures with
one or more brokerage firms. The Board may prescribe any other method of paying
the exercise price that it determines to be consistent with applicable law and
the purpose of the Plan, including, without limitation, in lieu of the exercise
of a Stock Option by delivery of shares of Class A Common Stock then owned by a
Non-Employee Director, providing the Company with a notarized statement
attesting to the number of shares owned, in which case upon verification by the
Company, the Company would issue to the Non- Employee Director only the number
of incremental shares to which the Non- Employee Director is entitled upon
exercise of the Stock Option. In determining which methods a Non-Employee
Director may utilize to pay the exercise price, the Board may consider such
factors as it determines are appropriate.

 

(d)          Exercise Period.

 

(i)       General. Each Stock Option granted to a Non-Employee Director
hereunder shall become exercisable beginning on the first anniversary of the
date of grant, provided that the Non-Employee Director continues to serve as a
director of the Company on such anniversary date; provided, however, any such
Stock Option granted to a Non-Employee Director shall become immediately
exercisable in the event of (A) a Change in Control of the Company (as defined
in Section 9(b) hereof), subject to Section 9(b) hereof or (B) the death of the
Non-Employee Director. Each Stock Option shall terminate on the tenth
anniversary of the date of grant unless terminated earlier pursuant to the Plan
or Benefit Agreement. If a Non-Employee Director ceases to serve as a director
of the Company for any reason other than as a result of a Change in Control or
his or her death, each Stock Option granted to such person less than one year
prior to cessation of service shall immediately terminate and become null and
void upon such cessation of service.

 

(ii)      Termination of Directorship. If a Non-Employee Director ceases to
serve as a director of the Company, any exercisable outstanding Stock Option
previously granted to such Non-Employee Director shall, to the extent not
theretofore exercised, remain exercisable at any time up to and including a date
that is five years after the date of such cessation of service, at which time
such Stock Option shall terminate and become null and void; provided, however,
that no Stock Option shall be exercisable later than ten years after the date of
grant; provided, further, however, if the service of a Non-Employee Director
ceases by reason other than (A) death, (B) disability (as described in Section
22(e)(3) of the Code), (C) voluntary retirement from service as a director of
the Company, or (D) the failure of the Company to nominate for re-election such
Non- Employee Director who is otherwise eligible, unless such failure to
nominate for re-election is due to any act of (1) fraud or intentional
misrepresentation or (2) embezzlement, misappropriation or conversion of assets
or opportunities of the Company or any subsidiary, in which case such Stock
Option shall immediately terminate and become null and void.

 

(e)          Post-Directorship Exercises. The exercise of any Stock Option after
a Non-Employee Director ceases to serve as a director shall be subject to
satisfaction of the conditions precedent that the former Non- Employee Director
neither (i) competes with, or takes employment with or renders services to a
competitor of, the Company, its subsidiaries or affiliates without the written
consent of the Company, nor (ii) conducts himself or herself in a manner
adversely affecting the Company. If a Stock Option shall be exercised by the
legal or personal representative of a deceased Non-Employee Director or former
Non-Employee Director, or by a person who acquired a Stock Option granted
hereunder by bequest or inheritance or by reason of the death of any
Non-Employee Director or former Non-Employee Director, written notice of such
exercise shall be accompanied by a certified copy of letters testamentary or
equivalent proof of the right of such legal representative or other person to
exercise such Stock Option.

 





2



 

7.            Stock Awards for New Non-Employee Directors. On the date of the
first Annual Meeting of Stockholders of the Company which is at least six months
after the date a Non-Employee Director is first elected to the Board, such
Non-Employee Director (provided that he or she is in office immediately
following the Annual Meeting) shall be granted automatically 2,000 shares of
Class A Common Stock (subject to adjustments made in accordance with Section 9
hereof), without restrictions, accompanied by an amount in cash for
reimbursement of income taxes related to such grant and cash reimbursement
payment.

 

8.            Annual Stock Units.

 

(a)          On the date of each Annual Meeting of Stockholders of the Company
during the term of the Plan, each Non-Employee Director in office immediately
following such Annual Meeting shall be granted automatically that number of
Stock Units obtained by dividing (i) a dollar amount determined from time to
time by the Board by (ii) the average closing price of the Class A Common Stock
for the twenty days on which trading occurred immediately preceding the date of
grant of the Stock Units. Each grant of a Stock Unit shall be accompanied by a
Dividend Equivalent Right (as defined below) with respect to such Stock Unit,
which shall be subject to the same vesting terms as the related Stock Unit.

 

(b)          On the first business day of the calendar year following the year
in which a Non-Employee Director ceases to serve as a director, the shares of
Class A Common Stock representing the Stock Units granted to the Non- Employee
Director shall be distributed to him or her or, in the case of his or her death,
to his or her legal or personal representative.

 

(c)          The Board may, in its discretion, allow a Non-Employee Director to
defer receipt of shares of Class A Common Stock in a manner which complies with
Section 409A of the Internal Revenue Code of 1986, as amended.

 

(d)          A “Stock Unit” means a notional account representing one share of
Class A Common Stock. A “Dividend Equivalent Right” means the right to receive
the amount of any dividend paid on the share of Class A Common Stock represented
by a Stock Unit, which shall be payable in the form of additional Stock Units.
Additional Stock Units paid in respect of Dividend Equivalent Rights shall be
subject to the same terms and conditions as the Stock Units with which the
Dividend Equivalent Rights are associated.

 

(e)          Notwithstanding the foregoing, in no event shall a Non-Employee
Director be granted Stock Units (including Dividend Equivalent Rights), as the
case may be, pursuant to this Section 8 for greater than 10,000 shares of Class
A Common Stock (subject to amendment from time to time by the Board, and to
adjustments made in accordance with Section 9 hereof) in any calendar year.

 

9.            Adjustment Provisions; Change in Control.

 

(a)          If there shall be any change in the Class A Common Stock, through
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, reverse stock split, split up, spin-off, combination of shares, exchange
of shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to stockholders of the Company,
the Board shall adjust, in a fair and equitable manner, the Plan and each
outstanding Benefit thereunder, to prevent dilution or enlargement of
participants’ rights under the Plan, and such an adjustment shall be made
successively each time any such change shall occur. Such adjustment shall be
effected by one or more of the following, as applicable, as determined by the
Board of Directors: (i) adjustment of the number of Class A Common Stock and/or
kind of shares of common stock of the Company or other securities that may be
issued under the Plan, adjustment of the number of Class A Common Stock and/or
kind of shares of common stock of the Company or other securities that are
subject to outstanding Benefits, and/or where applicable, the exercise price or
purchase price applicable to such Benefits; (ii) grant of a right to receive one
or more payments of securities, cash and/or property (which right may be
evidenced as an additional Benefit under this Plan) in respect of any
outstanding Benefit, (iii) provision for the settlement of any outstanding
Benefit (other than a Stock Option) in such securities, cash and/or other
property as would have been received had the Benefit been settled in full
immediately prior to the change; provided, however, that any adjustment pursuant
to this Section 9 shall comply with or otherwise ensure exemption from Section
409A of the Code, as applicable.

 

(b)          Notwithstanding any other provision of this Plan, if there is a
Change in Control of the Company, all then outstanding Stock Options shall
immediately become exercisable and all outstanding Stock Units shall immediately
become payable. For purposes of this Section 9(b), a “Change in Control” of the
Company shall be deemed to have occurred upon any of the following events:

 





3



 

(i)       On or after the date there are no shares of Class B Common Stock, par
value $.01 per share, of the Company outstanding, any person as such term is
used in Section 13(d) of the Exchange Act or person(s) acting together which
would constitute a “group” for purposes of Section 13(d) of the Exchange Act
(other than the Company, any subsidiary, any employee benefit plan sponsored by
the Company or any member of the Lauder family or any family-controlled entities
(collectively, the “Lauder Family”)) shall acquire (or shall have acquired
during the 12-month period ending on the date of the most recent acquisition by
such person(s)) and shall “beneficially own” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, at least 30% of the total voting power of
all classes of capital stock of the Company entitled to vote generally in the
election of the Board; or

 

(ii)      During any period of twelve consecutive months, either (A) the
individuals who at the beginning of such period constitute the Board of
Directors or any individuals who would be “Continuing Directors” (as hereinafter
defined) cease for any reason to constitute at least a majority thereof or (B)
at any meeting of the shareholders of the Company called for the purpose of
electing directors, a majority of the persons nominated by the Board for
election as directors shall fail to be elected; or

 

(iii)     Consummation of a sale or other disposition (in one transaction or a
series of transactions) of all or substantially all of the assets of the
Company; or

 

(iv)     Consummation of a merger or consolidation of the Company (A) in which
the Company is not the continuing or surviving corporation (other than a
consolidation or merger with a wholly-owned subsidiary of the Company in which
all shares of the Company’s common stock outstanding immediately prior to the
effectiveness thereof are changed into or exchanged for common stock of the
subsidiary) or (B) pursuant to which all shares of the Company’s common stock
are converted into cash, securities or other property, except in either case, a
consolidation or merger of the Company in which the holders of the shares of
Common Stock immediately prior to the consolidation or merger have, directly or
indirectly, at least a majority of the shares of Common Stock of the continuing
or surviving corporation immediately after such consolidation or merger or in
which the Board immediately prior to the merger or consolidation would,
immediately after the merger or consolidation, constitute a majority of the
board of directors of the continuing or surviving corporation.

 

Notwithstanding the foregoing, (I) none of the following shall constitute a
Change in Control of the Company: (A) changes in the relative beneficial
ownership among members of the Lauder Family, without other changes that would
constitute a Change in Control; or (B) any spin-off of a division or subsidiary
of the Company to its stockholders and (II) if “Change in Control” is used as a
payment date for “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, the event must also constitute a “change in control
event” within the meaning of Section 409A of the Code.

 

For purposes of this Section 9(b), “Continuing Directors” shall mean (x) the
directors of the Company in office on the Effective Date (as defined below) and
(y) any successor to any such director and any additional director who after the
Effective Date whose appointment or election is endorsed by a majority of the
Continuing Directors at the time of his or her nomination or election.

 

The Board, in its discretion, may determine that, upon the occurrence of a
Change in Control of the Company, each Stock Option outstanding hereunder shall
terminate within a specified number of days after notice to the holder, and such
holder shall receive, with respect to each share of Class A Common Stock subject
to such Stock Option, an amount equal to the excess of the Fair Market Value of
such shares of Class A Common Stock immediately prior to the occurrence of such
Change in Control over the exercise price per share of such Stock Option; such
amount to be payable in cash, in one or more kinds of property (including the
property, if any, payable in the transaction constituting the Change in Control)
or in a combination thereof, as the Board, in its discretion, shall determine.
The provisions contained in the preceding sentence shall be inapplicable to a
Stock Option granted within six (6) months before the occurrence of a Change in
Control if the holder of such Stock Option is subject to the reporting
requirements of Section 16(a) of the Exchange Act and no exception from
liability under Section 16(b) of the Exchange Act is otherwise available to such
holder.

 





4



 

10.          Nontransferability. Stock Options and Stock Units granted under the
Plan to a Non-Employee Director shall not be transferable otherwise than by will
or the laws of descent and distribution, and shall be exercisable, during the
Non-Employee Director’s lifetime, only by the Non-Employee Director. In the
event of the death of a Non-Employee Director, each Stock Option theretofore
granted to him or her shall be exercisable during such period after his or her
death and by such persons as set forth in Section 6 above. Notwithstanding the
foregoing, at the discretion of the Board, an award of a Stock Option or Stock
Unit may permit the transferability of any such Stock Option or Stock Unit by a
Non-Employee Director solely to the Non-Employee Director’s spouse, siblings,
parents, children and/or grandchildren, or to trusts for the benefit of such
persons, or to partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including trusts for such persons,
subject to any restriction included in the award of the Stock Option or Stock
Unit.

 

11.          Other Awards and Provisions. The award of any Benefit under the
Plan may also be subject to such other provisions (whether or not applicable to
the Benefit awarded to any other Non-Employee Director) as the Board determines
appropriate. The Board also may make any other awards to Non- Employee Directors
as are consistent with the purposes of this Plan with such terms and conditions
as the Board may determine in its sole discretion.

 

12.          Issuance of Stock Certificates and Related Matters. The Company may
endorse such legend or legends upon the certificates or book entries for shares
of Class A Common Stock issued under this Plan and may issue such “stop
transfer” instructions to its transfer agent in respect of such shares as the
Board, in its sole discretion, determines to be necessary or appropriate to (i)
prevent a violation of, or to perfect an exemption from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”) or
(ii) implement the provisions of the Plan and any agreement between the Company
and the Non-Employee Director. Notwithstanding any other provision of the Plan,
the Company shall have no obligation to deliver any shares of Class A Common
Stock under the Plan or make any other distribution of Benefits under the Plan
unless such delivery or distribution would comply with all applicable laws
(including, without limitation the Securities Act), and the applicable
requirements of any securities exchange or similar entity.

 

13.          Fair Market Value. For purposes of this Plan and any Benefits
awarded hereunder, Fair Market Value shall be the closing price of the Class A
Common Stock on the date of calculation (or on the last preceding trading date
if Class A Common Stock was not traded on such date) if the Class A Common Stock
is readily tradable on a national securities exchange or other market system,
and if the Class A Common Stock is not readily tradable, Fair Market Value shall
mean the amount determined in good faith by the Board as the fair market value
of the Class A Common Stock; provided that for purposes of determining the
exercise price of Stock Options, the Fair Market Value will be determined in
accordance with the requirements of Section 409A of the Code and the regulations
thereunder.

 

14.          Tenure. A Non-Employee Director’s right, if any, to continue to
serve as a director of the Company or any of its subsidiaries or affiliates
shall not be enlarged or otherwise affected by his or her designation as a
participant under this Plan.

 

15.          Unfunded Plan. Non-Employee Directors shall have no right, title,
or interest whatsoever in or to any investments that the Company may make to aid
it in meeting its obligations under the Plan. Nothing contained in the Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
any Non-Employee Director, beneficiary, legal representative or any other
person. To the extent that any person acquires a right to receive payments from
the Company under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company, and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in the Plan. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.

 

16.          No Fractional Shares. No fractional shares of Class A Common Stock
shall be issued or delivered pursuant to the Plan. The Board shall determine
whether cash or other property shall be issued or paid in lieu of fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.

 

17.          Amendment and Termination. The Board may amend the Plan from time
to time or suspend or terminate the Plan at any time. However, no amendment
shall have a material adverse effect on an outstanding Stock Option or Stock
Unit without the consent of the holder. No amendment of the Plan may be made
without approval of the stockholders of the Company if required by applicable
law or by any listing agreement to which the Company is a party with a national
securities exchange or other market system.

 





5



 

18.          Compliance with Section 409A of the Code and Section 457A of the
Code.

 

(a)          General. The Company intends that any Benefits be structured in
compliance with, or to satisfy an exemption from, Section 409A of the Code and
all regulations, guidance, compliance programs and other interpretative
authority thereunder (“Section 409A”), such that there are no adverse tax
consequences, interest, or penalties pursuant to Section 409A as a result of the
Benefits. Notwithstanding the Company’s intention, in the event any Benefit is
subject to Section 409A, the Committee may, in its sole discretion and without a
participant’s prior consent, amend the Plan and/or outstanding Benefits, adopt
policies and procedures, or take any other actions (including amendments,
policies, procedures and actions with retroactive effect) as are necessary or
appropriate to (i) exempt the Plan and/or any Benefit from the application of
Section 409A, (ii) preserve the intended tax treatment of any such Benefit, or
(iii) comply with the requirements of Section 409A, including without limitation
any such regulations guidance, compliance programs and other interpretative
authority that may be issued after the date of grant of a Benefit. This Plan
shall be interpreted at all times in such a manner that the terms and provisions
of the Plan and Benefits are exempt from or comply with Section 409A.

 

(b)          Separation from Service. A termination of service as a member of
the Board shall not be deemed to have occurred for purposes of any provision of
the Plan or any Benefit Agreement providing for the payment of any amounts or
benefits that are considered “nonqualified deferred compensation” (within the
meaning of Section 409A) under Section 409A upon or following a termination of
service as a member of the Board, unless such termination is also a “separation
from service” within the meaning of Section 409A and the payment thereof prior
to a “separation from service” would violate Section 409A. For purposes of any
such provision of the Plan or any Benefit Agreement relating to any such
payments or benefits, references to a “termination,” “ceasing to serve,”
“termination of continuous service” or like terms shall mean “separation from
service.” Notwithstanding any contrary provision in the Plan or any Benefit
Agreement, if any participant in the Plan subsequently commences employment with
the Company or its subsidiaries and is deemed a “specified employee” (as defined
under Section 409A) at the time of his or her “separation from service”, any
payment(s) of nonqualified deferred compensation that are otherwise required to
be made under the Plan to such a participant as a result of his or her
separation from service (other than a payment that is not subject to Section
409A) shall be delayed for the first six (6) months following such “separation
from service” and shall instead be paid (in a manner set forth in the Benefit
Agreement, if any) on the payment date that immediately follows the end of such
six-month period (or, if earlier, within 10 business days following the date of
death of such participant) or as soon as administratively practicable within 90
days thereafter, but in no event later than the end of the applicable taxable
year.

 

(c)          Section 457A. The Company intends that any Benefits be structured
in compliance with, or to satisfy an exemption from, Section 457A of the Code
and all regulations, guidance, compliance programs and other interpretative
authority thereunder (“Section 457A”), such that there are no adverse tax
consequences, interest, or penalties as a result of the Benefits and Section
457A. Notwithstanding the Company’s intention, in the event any Benefit is
subject to Section 457A, the Committee may, in its sole discretion and without a
participant’s prior consent, amend the Plan and/or Benefits, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and actions with retroactive effect) as are necessary or appropriate
to (i) exempt the Plan and/or any Benefit from the application of Section 457A,
(ii) preserve the intended tax treatment of any such Benefit, or (iii) comply
with the requirements of Section 457A, including without limitation any such
regulations, guidance, compliance programs and other interpretative authority
that may be issued after the date of the grant.

 

(d)          No Guarantee. Nothing in this Plan shall be a guarantee of any
particular tax treatment.

 

19.          Governing Law. This Plan, Benefits granted hereunder and actions
taken in connection herewith shall be governed and construed in accordance with
the laws of the State of New York (regardless of the law that might otherwise
govern under applicable New York principles of conflict of laws).

 

20.          Effective Date. The Plan was effective as of November 9, 2000 (the
“Effective Date”) and was amended and restated effective November 9, 2007,
amended effective July 14, 2011, amended and restated as of November 12, 2015,
amended and restated as of November 1, 2017, and amended and restated effective
as of August 22, 2019.

 

6

